Citation Nr: 0900876	
Decision Date: 01/08/09    Archive Date: 01/14/09

DOCKET NO.  03-15 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for leukemia, claimed 
as residuals of exposure to ionizing radiation during 
service.

2.  Entitlement to service connection for prostate cancer, 
claimed as residuals of exposure to ionizing radiation during 
service.

3.  Entitlement to service connection for skin cancer, 
claimed as residuals of exposure to ionizing radiation during 
service.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel
INTRODUCTION

The veteran had active duty service from April 1946 to 
September 1947.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The Board previously remanded this matter in January 2005.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The veteran was not present in Hiroshima or Nagasaki, 
Japan during the period from August 1, 1945 through July 1, 
1946.

2.  The veteran did not participate in radiation risk 
activity as defined by VA regulation.  

3.  A VA Compensation and Pension report determined that the 
veteran did not receive a measurable dose of radiation during 
service.  

4.  The medical evidence of record does not show that the 
veteran's currently diagnosed leukemia is related to ionizing 
radiation exposure during service.  

5.  The medical evidence of record does not show that the 
veteran's currently diagnosed prostate cancer is related to 
ionizing radiation exposure during service.   

6.  The medical evidence of record does not show that the 
veteran's currently diagnosed skin cancer is related to 
ionizing radiation exposure during service.  

CONCLUSIONS OF LAW

1.  Leukemia was not incurred in or aggravated by military 
service, and may not be presumed to have been so incurred.  
38 U.S.C.A. §§ 1110, 1131, 1112, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2008).

2.  Prostate cancer was not incurred in or aggravated by 
military service, and may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 1131, 1112, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2008).

3.  Skin cancer was not incurred in or aggravated by military 
service, and may not be presumed to have been so incurred.  
38 U.S.C.A. §§ 1110, 1112, 1131, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and are now codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2008).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  When VA receives a complete or 
substantially complete application, it will notify the 
claimant of any information and medical or lay evidence that 
is necessary to substantiate the claim.  VA will inform the 
claimant which information and evidence, if any, the claimant 
is to provide to VA and which information and evidence, if 
any, that VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159 (2008). 

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2008).  
The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002). 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.    
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

A.  Duty to Notify

In a February 2005 letter, the RO notified the veteran of the 
evidence required to substantiate a claim of entitlement to 
service connection for a disability claimed as secondary to 
ionizing radiation.  This letter advised the veteran what 
evidence VA would be responsible for obtaining in support of 
his claims and what evidence VA would assist him in 
obtaining.    

The VCAA notice was provided after the initial unfavorable 
rating decision and thus does not reflect compliance with the 
timing requirements set forth in Pelegrini. However, if VCAA 
notice is provided after the initial rating decision, such a 
timing error can be cured by subsequent readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental 
SOC (SSOC).  444 F.3d 1328 (Fed. Cir. 2006).  In this case, 
following the February 2005 VCAA notice letter, the claims 
were readjudicated in an October 2008 Supplemental Statement 
of the Case (SSOC). Thus, any timing defect was cured.

An April 2007 letter informed the veteran of the evidence 
necessary to establish a disability rating or effective date 
in the event of award of the benefit sought.

The Board finds that the duty to notify has been satisfied.  
All the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).

B.  Duty to Assist

VA made reasonable efforts to assist the veteran with the 
development of these claims.  The pertinent service medical 
records and post-service medical records were obtained and 
associated with the claims file.  A dose estimate was 
obtained in accordance with the procedures set forth in 38 
C.F.R. § 3.311, and an advisory medical opinion was obtained 
from the Under Secretary for Benefits.  

Under these circumstances, the Board finds the requirements 
of the duty to assist have been satisfied, that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran.  
II.  Analysis of Claims

Legal Criteria - Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active service.  38 U.S.C.A. §§ 1110, 1131.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Service connection may be presumed for certain diseases, 
including malignant tumors, if it is shown that the veteran 
served continuously for 90 days or more during a period of 
war or during peacetime after December 31, 1946, such disease 
became manifest to a degree of 10 percent within one year 
from the date of discharge, and there is no evidence of 
record establishing otherwise.  38 U.S.C.A. §§ 1101, 1112 
(West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2008).  
Presumptive periods are not intended to limit service 
connection to diseases so diagnosed when the evidence 
warrants direct service connection.  38 C.F.R. § 3.303(d).  

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247 (1999); see 
also Pond v. West, 12 Vet App. 341, 346 (1999).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Specific provisions - ionizing radiation

Service connection for a condition that is claimed to be 
attributable to ionizing radiation exposure during service 
may be established in one of three different ways.  See Davis 
v. Brown, 10 Vet. App. 209, 211 (1997); Ruker v. Brown, 10 
Vet. App. 67, 71 (1997).

First, where it is contended that a disease developed as a 
result of exposure to ionizing radiation during service, 
service incurrence may be presumed for veterans who 
participated in defined radiation risk activities and have 
certain diseases.  38 U.S.C.A. § 1112(c) (West 2002); 38 
C.F.R. § 3.309(d)(2) (2008).

Diseases presumptively service-connected for radiation- 
exposed veterans under the provisions of 38 U.S.C.A. § 
1112(c) and 38 C.F.R. § 3.309(d) are: leukemia (other than 
chronic lymphocytic leukemia), cancer of the thyroid, cancer 
of the breast, cancer of the pharynx, cancer of the 
esophagus, cancer of the stomach, cancer of the small 
intestine, cancer of the pancreas, multiple myeloma, 
lymphomas (except Hodgkin's disease), cancer of the bile 
ducts, cancer of the gall bladder, primary liver cancer 
(except if cirrhosis or hepatitis B is indicated), cancer of 
the salivary gland, cancer of the urinary tract, bronchio- 
alveolar carcinoma, cancer of the bone, cancer of the brain, 
cancer of the colon, cancer of the lung, and cancer of the 
ovary.  38 U.S.C.A. § 1112(c)(2); 38 C.F.R. § 3.309(d)(2).

Second, "radiogenic diseases" may be service-connected 
pursuant to 38 C.F.R. 
§ 3.311 (2008).  The provisions of 38 C.F.R. § 3.311 provide 
for development of claims based on a contention of radiation 
exposure during active service and post-service development 
of a radiogenic disease.  The provisions do not give rise to 
a presumption of service connection, but rather establish a 
procedure for handling claims brought by radiation exposed 
veterans or their survivors.  See Ramey v. Gober, 120 F.3d 
1239, 1244 (Fed. Cir. 1997).

Section 3.311(a) requires a radiation dose assessment where 
it is established that a radiogenic disease first became 
manifest after service, where it was not manifest to a 
compensable degree within any applicable presumptive period 
specified in either 38 C.F.R. § 3.307 or § 3.309, and where 
it is contended that the disease is a result of ionizing 
radiation in service.  Dose data will be requested from the 
Department of Defense in claims based upon participation in 
atmospheric nuclear testing and in claims based upon 
participation in the American occupation of Hiroshima or 
Nagasaki, Japan, prior to July 1, 1946. 38 C.F.R. § 
3.311(a)(2).  In all other claims, a request will be made for 
any available records concerning the veteran's exposure to 
radiation, and all such records will be forwarded to the VA 
Under Secretary for Health, who will be responsible for 
preparation of a dose estimate, to the extent feasible, based 
on available methodologies.  38 C.F.R. § 3.311(a)(2)(iii).

To consider a claim under § 3.311, the evidence must show the 
following: (1) the veteran was exposed to ionizing radiation 
during service; (2) the veteran subsequently developed a 
radiogenic disease; and (3) such disease first became 
manifest within a period specified by the regulation.  38 
C.F.R. § 3.311(b).  If any of the foregoing three 
requirements has not been met, service connection for a 
disease claimed as secondary to exposure to ionizing 
radiation cannot be granted under 38 C.F.R. § 
3.311(b)(1)(iii).  For purposes of 38 C.F.R. § 3.311, the 
term "radiogenic disease" means a disease that may be induced 
by ionizing radiation.  38 C.F.R. § 3.311(b)(2).

Radiogenic disease shall include (i) All forms of leukemia 
except chronic lymphatic (lymphocytic) leukemia; (ii) Thyroid 
cancer; (iii) Breast cancer; (iv) Lung cancer; (v) Bone 
cancer; (vi) Liver cancer; (vii) Skin cancer; (viii) 
Esophageal cancer; (ix) Stomach cancer; (x) Colon cancer; 
(xi) Pancreatic cancer; (xii) Kidney cancer; (xiii) Urinary 
bladder cancer; (xiv) Salivary gland cancer; (xv) Multiple 
myeloma; (xvi) Posterior subcapsular cataracts; (xvii) Non-
malignant thyroid nodular disease; (xviii) Ovarian cancer; 
(xix) Parathyroid adenoma; (xx) Tumors of the brain and 
central nervous system; (xxi) Cancer of the rectum; (xxii) 
Lymphomas other than Hodgkin's disease; (xxiii) Prostate 
cancer; and (xxiv) Any other cancer.  38 C.F.R. 
§ 3.311(b)(2).  Section § 3.311(b)(5) requires that breast 
cancer or skin cancer become manifest 5 years or more after 
exposure.  38 C.F.R. § 3.311(b)(5).

As it applies to 38 U.S.C.A. § 1112(c), and 38 C.F.R. § 
3.309(d), the term "radiation-exposed veteran" means a 
veteran who participated in a "radiation risk activity." 38 
U.S.C.A. § 1112(c)(3)(A); 38 C.F.R. § 3.309(d)(3)(i).  The 
term "radiation-risk activity" includes participation in the 
occupation of Hiroshima or Nagasaki, Japan, by United States 
forces during the period beginning on August 6, 1945 and 
ending on July 1, 1946.  See 38 U.S.C.A. § 1112(c)(3)(B); 38 
C.F.R. 
§ 3.309(d)(3)(ii)(b).

C.  Analysis of Claims

As previously noted, the veteran claim service connection for 
leukemia, prostate cancer and skin cancer secondary to 
ionizing radiation exposure during service.  The veteran 
asserts that he developed these disabilities as a result of 
exposure to radiation while traveling on trains through 
Nagasaki, Japan.

The veteran served on active duty from April 1946 to 
September 1947.  

Post-service VA medical records reflect a history of prostate 
cancer with surgery in 1994.  VA medical records indicate 
that the veteran was diagnosed with basal cell epithelioma on 
his nose and forehead in 1994.  As noted previously, prostate 
cancer and skin cancer are radiogenic diseases as defined by 
§ 3.311.  

VA medical records dated in 1999 reflect diagnoses of 
thrombocytosis and lymphocytosis, which was noted to be 
possible early chronic lymphocytic leukemia (CLL).  Chronic 
lymphocytic leukemia is not a radiogenic disease according to 
§ 3.311.    

The Board remanded this claim in January 2005 for development 
in accordance with 38 C.F.R. § 3.311.  The Board directed 
that a dose estimate be obtained and that the claims file be 
forwarded to the Under Secretary for Benefits for 
consideration in accordance with 38 C.F.R. § 3.311(c). 

Pursuant to the Board's remand, VA requested that the Defense 
Threat Reduction Agency (DTRA) prepare a reconstructed 
radiation dose.  In June 2006, the DTRA prepared a scenario 
of the veteran's participation and radiation exposure.  The 
DTRA scenario noted that, per the veteran's statements, he 
arrived in Japan in September 1946 and was transported by 
train through Nagasaki to assigned duty stations a total of 
four times.  The DTRA scenario noted that the veteran was not 
permitted to exit the train each time he transited the 
Nagasaki train station due to possible contamination.  The 
DTRA scenario noted that the veteran's travels to and from 
Fukuoka would have taken him through Hiroshima via Nagasaki.  
The DTRA scenario noted that, per service and unit records, 
the veteran arrived at the 4th Replacement Depot, near Tokyo, 
Japan, on September 3, 1946.  On September 5, 1946, the 
veteran was assigned to the 118th Station Hospital, Fukuoka, 
Japan and arrived there two days later.  The DTRA scenario  
noted that, taking into account the transportation system of 
Japan in 1946, a serviceman departing the 4th Replacement 
Depot, traveling to the 118th Station Hospital via train, 
would most likely have passed through Hiroshima.  The  DTRA 
scenario indicated that, on November 3, 1946, the veteran was 
temporarily assigned to Headquarters, I Corp, Kyoto, Japan, 
and returned to his unit three days later via train.  It was 
noted that the veteran most likely would have passed through 
Hiroshima twice.  

The DTRA scenario further noted that, upon departure from 
Japan on August 5, 1947, the veteran most likely would have 
traveled through Hiroshima a fourth time.  

The DTRA made the following presumptions regarding the 
aspects of the veteran's exposure during his participation in 
the occupation of Japan to ensure that his dose was not 
underestimated.  First, the veteran was traveling by train to 
assigned duties when he arrived in the vicinity of Hiroshima 
and departed the same day on September 6, November 4 and 6, 
1946, and August 4, 1947, at the "hottest" spot in the 
hypocenter or in the downwind fallout area.  Second, for each 
of these days, depending on which scenario provides the 
higher exposure potential, that the veteran was seated on a 
train for either eight hours per day at the hypocenter or 
four hours per day in the downwind fallout area (even though 
there are no indications that military activities were 
concentrated in downwind areas).  Third, for the inhalation 
dose calculation, the intake of contaminants will be 
characterized by these parameters (resuspension, breathing 
rate, and particle size), with values chosen to maximize the 
internal dose.  

In June 2006, the veteran returned a signed form in which he 
indicated agreement with the DTRA scenario.   

In June 2008, the VA Compensation and Pension service 
obtained a medical opinion from a physician who is a chief 
consultant, with the environmental health strategic health 
care group.  The physician noted that records did not confirm 
the veteran's presence in Hiroshima from August 6, 1945 to 
July 1, 1946, the VA-defined period for service in the 
American occupation forces in Japan.  The report noted that 
VA conceded the veteran's presence with occupation forces.  
The estimated exposure to ionizing radiation was as follows:

External gamma dose (mean and upper bound)	0.0 rem

Total skin dose (nose, forehead) for beta plus gamma
 (mean and upper bound)				0.0 rem

Internal committed alpha dose to the prostate and red 	
bone marrow						0.0 rem

Internal committed beta plus gamma dose to the prostate
and red bone marrow					0.0 rem

The chief consultant noted that DTRA stated that the 
veteran was 19 years old at the time of exposure and that 
he reviewed and accepted the scenario utilized for dose 
reconstruction.  He stated that none of the troops 
participating in the occupation of Japan received exposure 
to neutron radiation.  He stated that the veteran was 
diagnosed with basal cell carcinoma of the tip of the nose 
in 1987.  and was diagnosed with basal cell epithelioma of 
the nose and forehead in 1994.  The examiner noted that 
the veteran underwent a prostatectomy in 1994, and while 
he records of actual pathological diagnosis were not 
recovered, an assumption that this procedure would have 
been performed for adenocarcinoma of the prostate is most 
likely.  The chief consultant noted, that, in 1999, the 
veteran was found to have thrombocytosis and 
lymphocytosis, and the latter was considered possible 
early chronic lymphocytic leukemia (CLL).  The chief 
consultant stated:

Basal cell skin cancers can be radiogenic, as is 
adenocarcinoma of the prostate, although 
sensitivity of the prostate to radiation 
carcinogenesis is considered rather low.  CLL has 
never been shown to have a dose response to 
ionizing radiation.  In any case, the veteran did 
not receive a measurable dose of radiation (to 
tenths of a rem) even using worse case assumptions 
under the scenario he accepted.  Accordingly, it is 
unlikely that any of these conditions was caused by 
exposure to ionizing radiation during his military 
service.

In June 2008, based upon the above opinion, the director of 
the Compensation and Pension Service concluded that there was 
no reasonable probability that the veteran's skin cancer, 
prostate cancer and chronic lymphocytic leukemia resulted 
from radiation exposure during service.  

The Board finds that service connection is not warranted for 
the leukemia, prostate cancer or skin cancer secondary to 
ionizing radiation exposure.  The evidence shows that chronic 
lymphocytic leukemia, prostate cancer and skin cancer were 
initially diagnosed many years after service.  A VA 
Compensation and Pension opinion determined that the veteran 
did not receive a measurable dose of radiation during service 
and concluded that there was no reasonable probability that 
the claimed conditions resulted from radiation exposure 
during service.  Therefore, the Board finds that there is a 
preponderance of the evidence against the veteran's claims.  
In reaching this decision, the Board has considered the 
benefit-of-the-doubt doctrine.  However, because there is not 
an approximate balance of positive and negative evidence of 
record, reasonable doubt may not be resolved in the veteran's 
favor.  Rather, as there is a preponderance of the evidence 
against the veteran's service connection claims, the appeal 
must be denied.


ORDER

Service connection for leukemia, to include as due to 
ionizing radiation exposure, is denied.   

Service connection for prostate cancer, to include as due to 
ionizing radiation exposure, is denied.  

Service connection for skin cancer, to include as due to 
ionizing radiation exposure, is denied.


____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


